          Case 1:21-mj-01548-UA Document 1 Filed 02/09/21 Page 1 of 3



Approved: ________________________________
          PATRICK R. MORONEY
          Assistant United States Attorney


                                                             21 MAG 1548
Before:      THE HONORABLE GABRIEL W. GORENSTEIN
             United States Magistrate Judge
             Southern District of New York
- - - - - - - - - - - - - - - - - - X
                                    :           COMPLAINT
                                    :
UNITED STATES OF AMERICA
                                    :           Violation of
                                    :
        - v. -                                  18 U.S.C. §§ 922(g)(1),
                                    :           924(a)(2), and 2
                                    :
JAMES JOHNSON,
                                    :           COUNTY OF OFFENSE:
                                    :
                   Defendant.                   BRONX
                                    :
- - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          LUKE MADDOCK, being duly sworn, deposes and says that
he is a Detective with the New York City Police Department
(“NYPD”), and charges as follows:

                                COUNT ONE
                    (Felon in Possession of a Firearm)

     1.   On or about February 4, 2021, in the Southern District
of New York and elsewhere, JAMES JOHNSON, the defendant, knowing
he had previously been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year,
knowingly did possess a firearm, to wit, a loaded 9 millimeter
Taurus pistol, and the firearm was in and affecting commerce.

  (Title 18, United States Code, Sections 922(g)(1), 924(a)(2),
                             and 2.)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

     2.   I am a Detective with the NYPD and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with other law
enforcement officers, as well as my examination of reports,
records, and video. Because this affidavit is being submitted
       Case 1:21-mj-01548-UA Document 1 Filed 02/09/21 Page 2 of 3



for the limited purpose of establishing probable cause, it does
not include all of the facts that I have learned during the
course of my investigation. Where the contents of documents and
the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part,
except where otherwise indicated.

     3.   Based on my review of criminal history records, I have
learned, among other things, that on or about October 13, 2016,
JAMES JOHNSON, the defendant, was convicted in Rensselaer County
Court of assault in the first degree, in violation of New York
Penal Law Section 120.10(1), which is a Class B violent felony
offense punishable by imprisonment of between five and twenty-
five years. On or about February 14, 2017, JOHNSON was
sentenced principally to a term of five years’ imprisonment.
JOHNSON was paroled on or about September 10, 2020.

     4.   Based on my conversations with an NYPD police officer
(“Officer-1”) and my review of Officer-1’s body-worn camera, I
have learned, among other things, the following:

          a.   On or about February 4, 2021, at approximately
11:40 p.m., in the vicinity of 350 East 143rd Street in the
Bronx, New York, Officer-1 observed a row of vehicles that were
double-parked. Accompanied by other officers, Officer-1
approached the driver of one of the vehicles – a grey Dodge
sedan – to ask the driver for his license and to ask him to move
the car.

          b.   In the course of Officer-1’s discussion with the
driver, Officer-1 shone his flashlight into the car and saw, in
the center console, what appeared to be a container with
marijuana.

          c.   Officer-1 asked the driver of the vehicle to step
out of the vehicle, which he did. Officer-1 then asked JAMES
JOHNSON, the defendant, who was a passenger in the back seat of
the vehicle, to step out of the vehicle.

           d.  JOHNSON began to step out of the vehicle. As
soon as he exited the vehicle, however, JOHNSON pushed Officer-1
and began to push and strike other officers who came to assist
Officer-1.

          e.   The officers struggled with JOHNSON, attempting
to restrain him and place him in handcuffs. During the course
of the struggle, JOHNSON told the officers that he had a gun and
that he was going to shoot them. During the struggle, JOHNSON
refused to remove his left hand from his left jacket pocket.
                                    2
       Case 1:21-mj-01548-UA Document 1 Filed 02/09/21 Page 3 of 3



          f.   Officers were eventually able to subdue JOHNSON
and handcuff him. From the left pocket of JOHNSON’s jacket,
officers recovered a loaded 9 millimeter Taurus handgun (the
“Firearm”).

     5.   Based on my review of law enforcement databases, I
know that the Firearm was reported stolen from South Carolina.

     6.   Based on communications with a Special Agent from the
Bureau of Alcohol, Tobacco, Firearms and Explosives who is
familiar with the manufacturing of firearms and ammunition, I
have learned that the Firearm was not manufactured in New York
State.

     WHEREFORE, deponent respectfully requests that a warrant be
issued for the arrest of JAMES JOHNSON, the defendant, and that
he be arrested, and imprisoned or bailed, as the case may be.




                             /s/ sworn telephonically
                           _______________________________
                           Detective Luke Maddock
                           New York City Police Department



Sworn to me through the transmission of this
Affidavit by reliable electronic means,
pursuant to Federal Rules of Criminal Procedure
41(d)(3) and 4.1 this 9th day of February 2021



__________________________________
THE HONORABLE GABRIEL W. GORENSTEIN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    3
